RECORD IMPOUNDED
                NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                     SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
                                     DOCKET NO. A-5671-13T1
                                                 A-2312-14T1
                                                 A-2313-14T1


IN THE MATTER OF REGISTRANT A.D.
__________________________________      APPROVED FOR PUBLICATION

IN THE MATTER OF REGISTRANT J.B.             July 20, 2015
__________________________________
                                           APPELLATE DIVISION
IN THE MATTER OF REGISTRANT C.M.
__________________________________

         Argued May 27, 2015 – Decided July 20, 2015

         Before Judges Nugent, Accurso and Manahan.

         On appeal from Superior Court of New Jersey,
         Law Division, (A-5671-13) Burlington County,
         RCNL No. 2000-03-0025; (A-2312-14) Ocean
         County, Docket No. ML# 97-15-0188; (A-2313-
         14) Ocean County, Docket No. ML# 02-15-0032.

         Fletcher C. Duddy, Deputy Public Defender,
         argued the cause for appellant A.D. (Joseph
         E. Krakora, Public Defender, attorney; Mr.
         Duddy, on the brief).

         LaChia L. Bradshaw, Assistant Prosecutor,
         argued the cause for State of New Jersey
         (Robert   D.   Bernardi,   Burlington   County
         Prosecutor,   attorney;  Ms.    Bradshaw,   of
         counsel and on the brief).

         Stefan J. Erwin, Assistant Deputy Public
         Defender, argued the cause for appellant
         J.B. (Joseph E. Krakora, Public Defender,
         attorney; Mr. Erwin, of counsel and on the
         brief).

         William Scharfenberg, Assistant Prosecutor,
         argued the cause for State of New Jersey
            (Joseph    D.    Coronato,            Ocean    County
            Prosecutor, attorney; Mr.           Scharfenberg, of
            counsel and on the brief).

            Stefan J. Erwin, Assistant Deputy Public
            Defender, argued the cause for appellant
            C.M. (Joseph E. Krakora, Public Defender,
            attorney; Mr. Erwin, of counsel and on the
            brief).

            William Scharfenberg, Assistant Prosecutor,
            argued the cause for State of New Jersey
            (Joseph    D.    Coronato,   Ocean   County
            Prosecutor, attorney; Mr. Scharfenberg, of
            counsel and on the brief).

    The opinion of the court was delivered by

NUGENT, J.A.D.

    Appellants are registered sex offenders whose Law Division

applications to terminate their obligations under Megan's Law's

registration     requirements,        N.J.S.A.        2C:7-1       to     -5      (the

Registration Law), were denied.            The Registration Law authorizes

a court to terminate a registrant's obligations if, among other

requirements,    the     registrant    "has     not      committed       an    offense

within 15 years following conviction or release . . . whichever

is larger, and is not likely to pose a threat to the safety of

others."     N.J.S.A.     2C:7-2f.         Appellants'      applications           were

denied because each appellant had committed an offense – though

not a sex offense – within the fifteen year period.

    These      appeals    require     us   to      decide   whether       the     term

"offense"   in   N.J.S.A.    2C:7-2f       means    "a    crime,     a   disorderly

persons offense or a petty disorderly persons offense unless a


                                       2                                      A-5671-13T1
particular subsection in the code is intended to apply to less

than     all   three[,]"       the       definition     given          in     the    general

definitional        subsection     of     the    New   Jersey      Code       of    Criminal

Justice    (the     Code);    or     a    "sex   offense"        as    defined        in    the

Registration Law.           Having considered appellants' arguments in

light of the record and controlling law, and having found no

ambiguity      in    the    statutory      language,       we    conclude           the    term

offense means what the Code's general definitional subsection

defines it to mean.            Accordingly, we affirm the trial courts'

orders.1

                                            I.

                                 A. A.D.'s Appeal.

       The parties do not dispute the facts.                    On February 7, 1997,

A.D. was convicted of third-degree endangering the welfare of a

child,     N.J.S.A.        2C:24-4a,      an     offense        that        triggered      the

requirements of the Registration Law.                  The court sentenced A.D.

to three years' probation and community supervision for life

(CSL), N.J.S.A. 2C:43-6.4.2                A.D. initially complied with the

Registration Law.



1
  These are back-to-back appeals, which we consolidate for this
opinion.
2
  N.J.S.A. 2C:43-6.4 was amended by L. 2003 c. 267 to clarify
that lifetime community supervision for sex offenders is parole
supervision.   As part of the amendment, "Community Supervision
for Life" was changed to "Parole Supervision for Life."



                                            3                                        A-5671-13T1
    More than fifteen years after his conviction, in 2015, A.D.

filed     a    motion      to     be   relieved   of       the   Registration      Law's

obligations.             In support of his application, he submitted a

licensed psychologist's "Psychosexual Evaluation Actuarial Risk

Assessment"         in    which    the    psychologist       reported    that    A.D.'s

recidivism risk level was low.                The psychologist noted that A.D.

had been diagnosed with Alzheimer's Disease.

    During          the    hearing     on    A.D.'s    application,      his    counsel

represented that A.D. "ha[d] gone fifteen years since his date

of conviction[,] . . . [and] the underlying crimes for which he

was convicted do not bar him from removal pursuant to subsection

G of the statute."3               Emphasizing A.D.'s expert report, counsel

argued A.D. no longer posed a threat to society.                        Additionally,

counsel explained that because A.D. suffered from Alzheimer's

Disease and was under the constant care and supervision of his

mother,       the   registration         requirements      presented    nothing     more

than a burden to his family.                  The State did not oppose A.D.'s

application.

    For       reasons      that    have     nothing   to    do   with   the    issue   on

appeal and thus need not be explained, neither the court nor


3
   N.J.S.A. 2C:7-2g prohibits persons convicted, adjudicated
delinquent, or acquitted by reason of insanity for more than one
sex offense as defined in N.J.S.A. 2C:7-2b, or aggravated sexual
assault, N.J.S.A. 2C:14-2a, or sexual assault, N.J.S.A. 2C:14-
2c(1), from making application to terminate their registration
obligations.


                                              4                                 A-5671-13T1
counsel were aware that in 2005 A.D. had pled guilty to, and

been     convicted    of,      violating          a     special   condition    of     CSL,

N.J.S.A. 2C:43-6.4, for failing to notify his parole officer of

his change of address.             Three months after the court granted

A.D.'s application to terminate his registration obligations,

the State became aware of his 2005 conviction and moved for

reconsideration under Rule 4:49-2.4

       In opposition to the State's motion, A.D. produced, among

other    things,     an   addendum      from          A.D.'s   psychologist    affirming

that A.D. remained at a low risk for sexually reoffending and

did not present an increased risk of harm to members of the

community,     notwithstanding          the       intervening      conviction.        A.D.

also submitted a letter written in another case by Philip H.

Witt, Ph.D., one of the primary authors of the Registrant Risk

Assessment Scale manual.             The Registrant Risk Assessment Scale

(RRAS)    is   used       to   assess    whether           a    registrant's   risk     of

reoffending is low, moderate or high.                          Dr. Witt stated in his

letter:

            Scoring non-sexual offenses on the RRAS is
            an attempt to capture a general level of
            "anti-sociality".   Hence, only if the non-
            sexual offense that occurs after the sex
            offense   adjudication   (or   release   from
            incarceration) is part of a broader, anti-
            social   pattern   of  behavior,   would   it
            increase the likelihood of sex offense

4
  The State later amended its motion to request relief from a
judgment or order under Rule 4:50-1.


                                              5                                  A-5671-13T1
            recidivism and therefore be of interest.
            This is particularly true of a "failure to
            register" charge.       There is substantial
            research indicating that failure to register
            in   and   of    itself   does   not   increase
            likelihood    of    sex  offense    recidivism.
            Therefore, it is my recommendation that a
            failure to register charge not preclude an
            individual's    applying   for   release   from
            Megan's Law.

     During the hearing on the State's motion, A.D.'s mother

testified that subjecting her son to the Registration Law would

impose a significant hardship upon her.               She explained that A.D.

did not understand the purpose of the hearing and would not be

able to register because he would be unable to travel.                      A.D.'s

mother emphasized that A.D. was under her care and goes nowhere

by himself.

     The    court    granted      the   State's   motion      and    vacated     its

previous order terminating A.D.'s registration obligations.5                     The

court rejected A.D.'s argument that his application should be

granted    because    he    had   not   committed     a   sex    offense    within

fifteen years.       A.D. appealed.

                              B. J.B.'s Appeal.

     J.B. pled guilty to second-degree sexual assault, N.J.S.A.

2C:14-2c,    and     was    sentenced    in   March    1995     to   a   five-year

custodial    term.         Following    his   release     from      custody,   J.B.


5
  The Court also rescinded a previous order terminating A.D.'s
CSL.    A.D. has not appealed the rescission of the order
terminating CSL.


                                         6                                 A-5671-13T1
initially complied with the Registration Law.                          In 2006, however,

J.B.   failed      to    register     and   moved     from       his    current    address

without notifying authorities.

       In August 2007, J.B. pled guilty to fourth-degree failure

to    notify     law    enforcement      agencies     of     a    change    of    address,

N.J.S.A. 2C:7-2d(1) and was placed on probation.6                          Consequently,

in 2014 when J.B. applied to terminate his obligation under the

Registration Law, the court denied his application, concluding

that the intervening conviction, though not for a sex offense,

was    a   bar     under      N.J.S.A.      2C:7-2f    to        termination       of     his

Registration Law obligations.               J.B. appealed.

                                 C. C.M.'s Appeal.

       C.M. pled guilty to third-degree aggravated criminal sexual

contact, N.J.S.A. 2C:14-3a, and was sentenced in May 1999 to

four years' probation.            His judgment of conviction was amended

in April 2002 to subject C.M. to the requirements of Megan's

Law.

       Fifteen     years      after   C.M.'s    sex        offense       conviction,      he

applied to the Law Division to terminate his Registration Law

obligations.            The   court   denied    the        application       due     to    an

intervening conviction for violating a final restraining order

under the Prevention of Domestic Violence Act of 1991, N.J.S.A.

6
  N.J.S.A. 2C:7-2d was amended by L. 2007, c. 19, which, among
other things, made failing to notify law enforcement agencies of
an address change a third-degree crime.


                                            7                                      A-5671-13T1
2C:25-17 to -35.7    The court rejected C.M.'s argument that he was

entitled to have his registration obligations terminated because

he had not committed a sex offense within fifteen years.       C.M.

appealed.

     On this appeal, A.D. raises these points:

            I.   THE   NEW  JERSEY  SUPREME  COURT   HAS
            RECOGNIZED THAT THE WORD "OFFENSE" AS USED
            IN N.J.S.A. 2C:7-2(f) IS TO BE [INTERPRETED]
            AS A "SEX OFFENSE[.]"

            II. THE STATUTE'S USE OF THE WORD "OFFENSE"
            IS AMBIGUOUS ON ITS FACE, AND ALL TENETS OF
            STATUTORY INTERPRETATION FAVOR DEFINING THE
            WORD AS A "SEX OFFENSE[.]"

                A.    The legislative history of Megan's
                      Law demonstrates that the
                      legislature intended the word
                      "offense" to mean a "sex
                      offense[.]"

                B.    If the statute is interpreted to
                      preclude a registrant from being
                      removed from Megan's Law for
                      committing a non-sexual offense,
                      it would lead to absurd results,
                      as it did in this case in the Law
                      Division.

                C.    The doctrine of lenity favors
                      interpreting the statute to mean
                      sex offense, not a non-sexual
                      criminal offense.


7
  During the hearing on C.M.'s application to terminate his
Registration Law obligations, his attorney and the prosecutor
appear to have agreed that C.M. had been convicted of either a
fourth-degree offense or a disorderly persons offense under
N.J.S.A. 2C:29b.     Although the parties have provided the
complaint, they have not provided documentary evidence of the
final disposition.


                                  8                        A-5671-13T1
         III. THE REGISTRANT RISK ASSESSMENT SCALE
         HAS NO BEARING ON THE INTERPRETATION OF THE
         WORD "OFFENSE" AS USED IN N.J.S.A. 2C:7-
         2(f).

         IV. INTERPRETING THE WORD "OFFENSE" TO
         INCLUDE NON-SEXUAL CRIMINAL OFFENSES WOULD
         NOT BE RATIONALLY RELATED TO THE GOAL OF
         MEGAN'S LAW, MAKING SUCH INTERPRETATION
         UNCONSTITUTIONAL.

         V.   OTHER TRIAL COURTS AVOID A STRICT, OUT-
         OF-CONTEXTUAL INTERPRETATION OF THE WORD
         "OFFENSE[.]"

    J.B. and C.M. raise these points:

         [I.]      STATUTORY INTERPRETATION IN THE
         INSTANT CONTEXT REQUIRES THE EXAMINATION
         [OF] EXTRINSIC EVIDENCE.

         [II.]     THE   STANDARD   WHICH    WE   MUST
         INTERPRET PERTAINS ONLY TO SEX OFFENSES.

         [III.]     THE   SUPREME    COURT   HAS   ALREADY
         OPINED.

         [IV.]     THE APPELLATE DIVISION'S HOLDING
         IN IN RE REGISTRANT L.E. RESONATES HEREIN.

         [V.]      THE TRIAL COURTS DO NOT FEEL THAT
         FAILURE TO REGISTER IS AN OFFENSE WITHIN THE
         MEANING OF THE TERMINATION PROVISION.

         [VI.]      THE PROBABLE CITATIONS OF OPPOSING
         COUNSEL   DO NOT ADDRESS THE MERITS OF THE
         ISSUE.

                               II.

                               A.

    We begin with some fundamental principles.      When construing

a statute, appellate courts conduct a de novo review.        State v.

Revie, 220 N.J. 126, 132 (2014) (citing State v. J.D., 211 N.J.
9                            A-5671-13T1
344, 354 (2012)); C.A. ex rel Applegrad v.                 Bentolila, 219 N.J.
449, 459 (2014) (citing In re Liquidation of Integrity Ins. Co.,

193 N.J. 86,   94   (2007)).      "The   Legislature's       intent    is   the

paramount goal when interpreting a statute and, generally, the

best    indicator       of   that   intent    is    the   statutory      language."

DiProspero v. Penn, 183 N.J. 477, 492 (2005); accord State v.

Friedman, 209 N.J. 102, 117 (2012).                Thus, "[t]he plain language

of the statute is our starting point."                    Patel v. N.J. Motor

Vehicle Comm'n, 200 N.J. 413, 418 (2009).                       In considering a

statute's language, we are guided by the legislative directive

that

              words   and  phrases   shall   be  read  and
              construed with their context, and shall,
              unless inconsistent with the manifest intent
              of the legislature or unless another or
              different meaning is expressly indicated, be
              given their generally accepted meaning,
              according to the approved usage of the
              language. Technical words and phrases, and
              words and phrases having a special or
              accepted meaning in the law, shall be
              construed in accordance with such technical
              or special and accepted meaning.

              [N.J.S.A. 1:1-1.]

       When construing a statute in which "the Legislature has

clearly       defined    a    term,   the     courts      are    bound    by     that

definition."        Febbi v. Bd. of Review, 35 N.J. 601, 606 (1961)

(citations omitted); accord Stenberg v. Carhart, 530 U.S. 914,

942, 120 S. Ct. 2597, 2615, 147 L. Ed. 2d 743, 766 (2000).

Moreover, "[i]t is axiomatic that the statutory definition of

                                        10                                 A-5671-13T1
the term excludes unstated meanings of that term."                             Meese v.

Keene, 481 U.S. 465, 484, 107 S. Ct. 1862, 1873, 95 L. Ed. 2d
415, 431 (1987) (citation omitted).                      "'[W]here the Legislature

has clearly and explicitly defined a term within a statute, we

must assume it did so intentionally and with the intent that its

stated    definition        be     applied    to       that   term    throughout      the

statute.'"       Ciesla v. N.J. Dep't of Health & Sr. Servs., 429

N.J.    Super.    127,      143-44    (App.       Div.    2012)   (quoting     Commerce

Bancorp, Inc. v. InterArch, Inc., 417 N.J. Super. 329, 336-37,

(App. Div. 2010), certif. denied, 205 N.J. 519 (2011)).

       Courts     "will     only     resort       to     extrinsic    aids,    such    as

legislative history, if the plain language of the statute yields

'more than one plausible interpretation.'"                        State v. Williams,

218 N.J. 576, 586 (2014) (quoting DiProspero, supra, 183 N.J. at

492).    "If the plain language yields the meaning of the statute,

then our task is complete."            Ibid.

       With those principles in mind, we turn to the relevant

provisions       of   the    New    Jersey    Code       of   Criminal   Justice      and

appellants' argument that N.J.S.A. 2C:7-2f is ambiguous.

                                             B.

       The Code classifies offenses as crimes, disorderly persons

offenses, and petty disorderly persons offenses, N.J.S.A. 2C:1-

4, and designates crimes "as being of the first, second, third

or   fourth     degree."         N.J.S.A.     2C:1-4a.          The   Code's    general


                                             11                                 A-5671-13T1
definitional section, N.J.S.A. 2C:1-14, includes the following

statement and definition:

         In this code, unless       a   different   meaning
         plainly is required:

              . . . .

         k.   "Offense" means a crime, a disorderly
         persons   offense  or   a   petty disorderly
         persons    offense   unless    a  particular
         subsection in this case is intended to apply
         to less than all three[.]

    The Code's general definitional subsection does not define

the term sex offense.   The Registration Law defines the term sex

offense as follows:

         For the purposes of this act a sex offense
         shall include the following:

              (1)   Aggravated   sexual   assault,
              sexual      assault,      aggravated
              criminal       sexual       contact,
              kidnapping pursuant to paragraph
              (2) of subsection c. of [N.J.S.A.]
              2C:13-1 or an attempt to commit
              any of these crimes if the court
              found that the offender's conduct
              was characterized by a pattern of
              repetitive, compulsive behavior,
              regardless of the date of the
              commission of the offense or the
              date of conviction;

              (2) A conviction, adjudication of
              delinquency,   or    acquittal   by
              reason of insanity for aggravated
              sexual assault; sexual assault;
              aggravated     criminal      sexual
              contact; kidnapping pursuant to
              paragraph (2) of subsection c. of
              [N.J.S.A.]   2C:13-1;   endangering
              the welfare of a child by engaging
              in sexual conduct which would

                               12                             A-5671-13T1
                    impair or debauch the morals of
                    the child pursuant to subsection
                    a.     of     [N.J.S.A.]     2C:24-4;
                    endangering the welfare of a child
                    pursuant to paragraph (3) or (4)
                    or subparagraph (a) of paragraph
                    (5) of subsection b. of [N.J.S.A.]
                    2C:24-4;     luring    or    enticing
                    pursuant to section 1 of P.L.1993,
                    c.291 (C.2C:13-6); criminal sexual
                    contact    pursuant   to   [N.J.S.A.]
                    2C:14-3 b. if the victim is a
                    minor;    kidnapping    pursuant   to
                    [N.J.S.A.]      2C:13-1,     criminal
                    restraint pursuant to [N.J.S.A.]
                    2C:13-2,    or   false   imprisonment
                    pursuant to [N.J.S.A.] 2C:13-3 if
                    the victim is a minor and the
                    offender is not the parent of the
                    victim;      knowingly      promoting
                    prostitution of a child pursuant
                    to paragraph (3) or paragraph (4)
                    of subsection b. of [N.J.S.A.]
                    2C:34-1; or an attempt to commit
                    any of these enumerated offenses
                    . . . .

                    [N.J.S.A. 2C:7-2b.]

    The Registration Law, among other requirements, obligates

convicted     sex    offenders       to:    register     with     the   chief       law

enforcement    agency     of   the    municipality       in    which    the    person

resides or, if the municipality does not have a local police

force,   the    Superintendent         of       State   Police;     verify       their

addresses annually; notify certain law enforcement agencies of a

change   of    address;    and   provide         appropriate    law     enforcement

agencies with information as to whether they have routine access

to a computer or any device with internet capability.                     N.J.S.A.

2C:7-2c, d.

                                           13                                 A-5671-13T1
      The   Registration     Law's    termination    provisions,    N.J.S.A.

2C:7-2f & g, permit a registrant to apply for termination only

if the registrant has met specific conditions:

            f. Except as provided in subsection g. of
            this   subsection,  a  person   required  to
            register under this act may make application
            to the Superior Court of this State to
            terminate the obligation upon proof that the
            person has not committed an offense within
            15 years following conviction or release
            from a correctional facility for any term of
            imprisonment imposed, whichever is later,
            and is not likely to pose a threat to the
            safety of others.

            g. A person required to register under this
            subsection   who   has   been   convicted   of,
            adjudicated delinquent, or acquitted by
            reason of insanity for more than one sex
            offense as defined in subsection b. of this
            section or who has been convicted of,
            adjudicated delinquent, or acquitted by
            reason of insanity for aggravated sexual
            assault   pursuant    to   subsection   a.   of
            [N.J.S.A.]    2C:14-2    or   sexual    assault
            pursuant to paragraph (1) of subsection c.
            of [N.J.S.A.] 2C:14-2 is not eligible under
            subsection f. of this section to make
            application to the Superior Court of this
            State   to     terminate    the    registration
            obligation.

      Appellants contend the term offense in N.J.S.A. 2C:7-2f is

ambiguous both on its face and when considered in light of the

statute's other subsections.          Acknowledging that courts need not

refer to extrinsic evidence to determine a statute's meaning if

the   statutory   language    is     clear   and   unambiguous,   appellants

begin their argument with the premise that if statutory language

"'admits to more than one reasonable interpretation, [courts]

                                       14                           A-5671-13T1
may   look        to    sources     outside    the        language       to   ascertain      the

Legislature's           intent.'       State       v.    Reiner,     180 N.J. 307,    311

(2004)."         They next assert that the term offense in subsection f

admits to more than one reasonable interpretation.                                   From these

two premises, appellants reason that we must resort to extrinsic

aids,    a       process   that     leads     to    the       conclusion      that    the    term

offense means sex offense.                    For several reasons, we disagree

with appellants' assertion that the term offense in subsection f

admits to more than one reasonable interpretation.

      First, the Code explicitly defines the term offense.                                    As

previously noted, N.J.S.A. 2C:1-14k states: "'Offense' means a

crime,       a    disorderly        persons    offense          or   a   petty       disorderly

persons offense unless a particular subsection in this code is

intended         to    apply   to    less   than        all    three[.]"         Because     the

Legislature has defined the term and stated that its meaning

applies throughout the Code "unless a different meaning plainly

is required," we must assume that the Legislature intended that

the term's stated definition controls, Ciesla, supra, 429 N.J.

Super. at 144, and that the term excludes unstated meanings,

Meese, supra, 481 U.S. at 484, 107 S. Ct. at 1873, 95 L. Ed. 2d

at 431.          Applying those principles leads to the conclusion that

the term offense in N.J.S.A. 2C:7-2f means precisely what it is

defined to mean – a crime, disorderly persons offense, or petty




                                               15                                      A-5671-13T1
disorderly    persons        offense        –    and    not    the    unstated     limited

meaning, "sex offense."

    Next, interpreting the term offense in N.J.S.A. 2C:7-2f as

the Code defines it in N.J.S.A. 2C:1-14k is consistent with the

Supreme Court's interpretation of the statute in Doe v. Poritz,

142 N.J. 1 (1995).           In that decision, the Court held that the

Registration     Law   as     well     as       the    Community      Notification      Law,

N.J.S.A. 2C:7-6 to -11, are constitutional.                          Id. at 12.       After

summarizing      the   Registration             Law's     requirements,      the      Court

stated:

           All of these are lifetime requirements
           unless the registrant has been offense-free
           for fifteen years following conviction or
           release   from    a  correctional  facility
           (whichever is later) and, on application to
           terminate these obligations, can persuade
           the court that he or she is not likely to
           pose a threat to the safety of others.
           N.J.S.A. 2C:7-2f.

           [Id. at 21.]

    The      Court     did     not     summarize             the    Registration      Law's

termination      provision        as   requiring         a    registrant    to     be    sex

offense-free for fifteen years; rather, the Court summarized the

termination provision as requiring registrants to be offense-

free.     And,    after      so    characterizing             the    Registration     Law's

termination provision, the Court stated:

           We are aware of the uncertainties that
           surround all aspects of the subject of sex
           offender recidivism and the effectiveness of
           preventive measures.   Legislatures, despite

                                                16                                 A-5671-13T1
           uncertainty, sometimes act to deal with
           public needs, basing such action on what
           they conclude, in a welter of conflicting
           opinions, to be the probable best course.
           Our Legislature could reasonably conclude
           that risk of reoffense can be fairly
           measured, and that knowledge of the presence
           of offenders provides increased defense
           against them.    Given those conclusions, the
           system   devised    by  the   Legislature  is
           appropriately designed to achieve the law's
           purpose of protecting the public.

           [Id. at 25.]

    Lastly, the Registration Law was one of "a group of bills

concerning sex offenders" that became law on October 31, 1994.

Id. at 12.      In addition to the Registration Law and Community

Notification Law, the Legislature enacted L. 1994, c. 130, §§1 &

2, the Violent Predator Incapacitation Act of 1994, which, among

other   things,    established   the    special   sentence    of   community

supervision for life, now parole supervision for life, N.J.S.A.

2C:43-6.4.      Subsection c authorizes courts to "grant a petition

for release from a special sentence of community supervision

only upon proof that the person has not committed a crime for 15

years   since     last   conviction    or   release   from   incarceration,

whichever is later, and that the person is not likely to pose a

threat to the safety of others if released from supervision."

The Legislature's decision to define the term sex offense in

N.J.S.A. 2C:7-2b, use the term offense in N.J.S.A. 2C:7-2f, and

use the term crime in N.J.S.A. 2C:43-6.4c, evidences an intent



                                      17                            A-5671-13T1
to use those terms throughout Megan's Law precisely as the terms

are defined in the Code.

       A.D.    argues      that     the    term       offense   in   N.J.S.A.       2C:7-2f

"becomes ambiguous when considering it in conjunction with the

other subsections of 2C:7-2."                   J.B. and C.M. argue that because

"the     State       and    the     Public           Defender   have      a    reasonable

interpretation of the instant provision," the term offense in

N.J.S.A.       2C:7-2f       admits        to        more    than      one     reasonable

interpretation.          We find appellants' arguments unpersuasive.

       A.D.    cites       three    of     the       Registration      Law's    sections:

N.J.S.A. 2C:7-2b(1) & (2), and N.J.S.A. 2c:7-2e.                               Subsection

2b(1) includes as sex offenses aggravated sexual assault, sexual

assault, aggravated criminal sexual contact, kidnapping under

N.J.S.A. 2C:13-1c(2), "or an attempt to commit any of these

crimes    if       the   court     found   that        the   offender's       conduct     was

characterized by a pattern of repetitive compulsive behavior,

regardless of the date of the commission of the offense or the

date of the conviction[.]" (emphasis added).                         Subsection 2b(2),

enumerates specific crimes and adds, "or an attempt to commit

any of these enumerated offenses . . . ." (emphasis added).

Subsection 2e provides, among other things, that "[a] person

required to register under paragraph (2) of subsection b. of

this section or under paragraph (3) of subsection b. on the

basis    of    a    conviction      for    an    offense     similar    to     an   offense


                                                18                                  A-5671-13T1
enumerated in paragraph (2) of subsection b                         shall verify his

address       annually    in   a      manner       prescribed      by    the    Attorney

General." (emphasis added).

       Emphasizing each of the underscored phrases, A.D. argues

that each reference to "[t]he word 'offense' in these [phrases]

obviously refers to a sex offense, yet the Legislature only used

the word offense, most likely because the continual repetition

of   the   word    'sex     offense'     would       have    been       too    wordy      and

redundant."       From that observation, A.D. argues that "[s]ince

that   same     pattern   is    carried       in    subsection      [f],      the    likely

conclusion is that the word 'offense' refers to a 'sex offense'

in that subsection as well."

       A.D.     overlooks      both     the    context       and     syntax         of    the

subsections he cites.          Subsection b(1) designates certain crimes

as   sex   offenses,      includes      attempts      to    commit      any    of    "these

crimes," and makes irrelevant "the date of the commission of the

offense or the date of conviction."                     Contextually, the terms

"these crimes" and "the offense" are meaningless unless they

refer to the specifically enumerated crimes.                     Syntactically, the

demonstrative pronoun "these" before "crimes" and the definite

article "the" before "offense" refer to specific antecedents,

namely, the crimes enumerated in the same subsection.

       The same is true of subsections b(2) and e.                       In subsection

b(2), the phrase "the enumerated offenses" both contextually and


                                          19                                        A-5671-13T1
syntactically refers back to the offenses enumerated in that

subsection; and the phrase in subsection e – "on the basis of a

conviction for an offense similar to an offense enumerated in

paragraph (2) of subsection b" – refers explicitly to the crimes

enumerated in subsection b(2).

       In contrast, subsection f permits "a person required to

register     under    this       act,"   to   apply   for   termination      of   the

obligation "upon proof that the person has not committed                           an

offense within 15 years following conviction or release from a

correctional facility . . . ." (emphasis added).                      The text of

subsection f contains no enumerated crimes, and the phrase "an

offense"     includes      the     indefinite   article     "an,"   which   neither

contextually nor syntactically refers to an antecedent.                       Stated

in terms of the Code's general definitional section, neither the

context      nor   syntax     of    subsection    f   "plainly      require[s]"      a

meaning of offense different from the term's defined meaning.

N.J.S.A. 2C:1-14k.

       We are also unpersuaded by J.B. and C.M.'s argument that

because they and the State both have reasonable interpretations

of the term offense in N.J.S.A. 2C:7-2f, the term offense admits

to    more   than    one     reasonable       interpretation.       The     question

whether statutory language is ambiguous is not resolved based on

one    party's       self-proclaimed          assertion     that    the     parties'




                                          20                                A-5671-13T1
conflicting interpretations of a statute are reasonable.              As two

distinguished authors have pointed out:

             You might be tempted to say, "If the
             language were plain and unambiguous, we
             wouldn't be arguing about it, would we?"
             Banish the thought: lawyers argue about
             plain and unambiguous language all the time.
             That is their job: to inject doubt when it
             is in their clients' interest.

             [Antonin Scalia & Bryan A. Garner, Reading
             Law:   The Interpretation of Legal Texts, 54
             (2012).]

    Appellants have offered neither persuasive authority nor a

persuasive reason why the Legislature's definition of the term

offense should be disregarded.       Were we to adopt their arguments

we would, in effect, be requiring the Legislature to not only

define a term and state that it is used as defined unless a

different meaning is plainly required, but then redefine the

term each time it is used throughout an enactment.              The folly of

such a result is self-evident.

                                    C.

    A.D.     alternatively    contends   that   if   N.J.S.A.    2C:7-2f    is

found   to    be   facially   unambiguous,      we   should     nevertheless

consider a committee statement accompanying the bill that became

law and added section g to N.J.S.A. 2C:7-2.             L. 2001, c. 392.

A.D. bases his argument on the Supreme Court's statement that

"whatever the rule of construction, it is subordinate to the

goal of effectuating the legislative plan as it may be gathered


                                    21                              A-5671-13T1
from the enactment 'when read in the full light of its history,

purpose and context.'"      State v. Lewis, 185 N.J. 363, 369 (2005)

(quoting State v. Gill, 47 N.J. 441, 444 (1966)).               Although we

question   the   validity   of   A.D.'s   argument   in   a   case   where    a

statute is facially unambiguous, we nevertheless address it for

the sake of completeness.

     The Legislature amended N.J.S.A. 2C:7-2 in 2002 to comply

with the federal Jacob Wetterling Act, 42 U.S.C.A. § 14071.

           [The Jacob Wetterling Act] directs the
           federal   Attorney    General   to   establish
           guidelines   for   state   programs   such  as
           Megan's Law that require the registration of
           persons guilty of offenses of the kind
           committed by the registrants herein and
           prescribes the length of time for which
           offenders   must    remain    registered.   42
           U.S.C.A. § 14071(a)(1). For the offenses of
           which registrants were found guilty, they
           would be obliged to remain registered for
           the rest of their lives. Id. at § 14071
           (b)(6)(B)(ii).       States   that   fail   to
           implement the Jacob Wetterling Program are
           to   be   denied,    under   42   U.S.C.A.   §
           14071(g)(2), ten percent of certain funding
           that would otherwise be allocated to the
           States under 42 U.S.C.A. § 3756.

           [In re L.E., 366 N.J. Super. 61, 66 (App.
           Div. 2003).]

    This is the pertinent portion of the committee statement

A.D. relies on:

           This bill prohibits the removal of certain
           sex offenders from the State's sex offender
           registry.

           Under   the  provisions of  this  bill,
           registered sex offenders who have been

                                    22                               A-5671-13T1
         convicted of . . . more than one sex offense
         or who have been convicted of . . .
         aggravated sexual assault or sexual assault
         involving physical force or coercion may not
         apply to the Superior Court to terminate the
         obligation to register.

         Under current State law, a sex offender who
         has not committed a repeat offense for at
         least fifteen years may petition a judge to
         remove his name from the registry.        The
         federal Megan's Law provision in the Jacob
         Wetterling Act, however, prohibits twice
         convicted sex offenders or violent sex
         offenders with one conviction from being
         released from the requirement to register.
         States   that  do   not   comply  with   this
         requirement   will   lose   federal   funding
         beginning in the year 2002.

         [Senate Law and Public Safety Committee
         Statement to Senate No. 2714 (Nov. 29, 2001)
         (emphasis added).]

    A.D. asserts that the phrase "current State law" refers to

N.J.S.A. 2C:7-2f, and the term "a repeat offense" refers to the

commission of another sex offense.    From those assertions, A.D.

reasons that the legislative plan as described in the committee

statement "is to bar repeat sex offenders from being removed

from the purview of Megan's Law" and that the "plan is to be

effectuated regardless of the literal text of 2C:7-2f, which is

subordinate to the legislature's plan."

    We reject A.D.'s argument.       The purpose of the committee

statement was to describe the provisions of pending legislation,

not the provisions of legislation enacted seven years earlier.

Thus, any conclusion about previous legislation that might be


                               23                         A-5671-13T1
deduced from the statement is speculative.                  More significantly,

even if the committee statement refers to a repeat sex offender,

the committee statement accurately described the "existing law";

before N.J.S.A. 2C:7-2 was amended to add subsection g, a repeat

sex    offender   who    had   not    committed    an    offense      of   any   kind,

including a sex offense, within fifteen years of the last sex

offense    was    not    prohibited       from   seeking   termination       of    his

registration requirements.            The offender would nonetheless have

been   prohibited       from   seeking     termination     of   his    registration

requirements if he had committed a recent non-sex offense.                           We

thus reject A.D.'s argument.

                                           D.

       Appellants next argue that interpreting the word offense in

N.J.S.A.    2C:7-2f      to    mean   a     non-sex     offense    would     not    be

rationally related to the goal of Megan's Law.                  We disagree.

       The purpose of the Registration Law is stated in N.J.S.A.

2C:7-1:

            a. The danger of recidivism posed by sex
            offenders and offenders who commit other
            predatory acts against children, and the
            dangers posed by persons who prey on others
            as a result of mental illness, require a
            system of registration that will permit law
            enforcement officials to identify and alert
            the public when necessary for the public
            safety.

            b. A system of registration of sex offenders
            and offenders who commit other predatory
            acts against children will provide law
            enforcement   with  additional   information

                                           24                                A-5671-13T1
              critical   to    preventing  and   promptly
              resolving incidents involving sexual abuse
              and missing persons.

       As we previously pointed out, after noting that Megan's

Law's       registration     requirements          "are       lifetime    requirements

unless the registrant has been offense-free for fifteen years

following      conviction    or    release        from    a   correctional    facility

(whichever is later) and . . . can persuade the court that he or

she is not likely to pose a threat to the safety of others[,]"

Doe    v.    Poritz,     supra,    142    N.J.      at    21,    the     Supreme     Court

determined      that    "[o]ur     Legislature       could      reasonably    conclude

that    risk    of     reoffense    can      be    fairly       measured,    and      that

knowledge      of    the   presence       of      offenders      provides    increased

defense      against    them.       Given      those      conclusions,      the    system

devised by the Legislature is appropriately designed to achieve

the laws' purpose of protecting the public."                        Id. at 25.          The

Supreme Court's pronouncements are dispositive of appellants'

arguments.

       A.D.    asserts     that    "the   psychological          community    believes

that the commission of a non-sexual, technical parole violation

does not increase one's risk, or danger, to recidivate."                              From

that assertion, A.D. reasons, "[i]t . . . cannot rationally be

concluded that the State's interpretation of the word 'offense'

is related to the objective of Megan's Law."                     We disagree.




                                            25                                    A-5671-13T1
       As    the    Supreme       Court       explained          in     Doe    v.     Poritz,

"[c]onflicting        studies           and        interpretations,                especially

concerning the precise numbers, abound, but as noted above, the

resolution     of    the     controversy           in     this    area        is    solely     a

legislative matter."             Supra, 142 N.J. at 15, n. 1.                       Moreover,

the Attorney General developed the RRAS and the Registrant Risk

Assessment     Manual      to    implement         the    legislative         directive       to

provide three levels of notification depending upon the risk of

reoffense.     N.J.S.A. 2C:7-8.           "The [RRAS] was rationally derived

by a panel of mental health and legal experts by the following

process: 1) the selection of risk assessment criteria that have

empirical support; 2) the [weighing] of these pertinent risk

assessment criteria; and 3) the use of sample cases to assist in

the setting of numerical cutoff points for low, moderate and

high    risk   scores."           Attorney         General        Guidelines         for     Law

Enforcement For the Implementation of Sex Offender Registration

and Community Notification Law (June 1998, rev'd February 2007),

Appendix E at 1.

       The   RRAS   takes       into   consideration         antisocial            acts    other

than sex offenses.          Id. at 3.         We point this out not to suggest

that the Guidelines and Manual are somehow reflective of the

Legislature's       intent      in     enacting         Megan's       Law's    registration

requirements, but rather to emphasize the invalidity of A.D.'s

assertion that reports from one or two psychologists are either


                                              26                                      A-5671-13T1
reflective of the psychological community's beliefs or authority

for   the   proposition          that   including         non-sex    offenses       in   the

statutory    scheme       is     contrary     to    the    statutory    purpose.          In

short, we are unpersuaded by appellant's arguments.

                                            III.

      Appellants next argue that in In re Registrant J.G., 169
N.J. 304 (2001), the Supreme Court held that the term offense in

N.J.S.A. 2C:7-2f means sex offense.                       Alternatively, appellants

argue that the Court's reference to the term offense in N.J.S.A.

2C:7-2 as "sex offense" is dicta and the Supreme Court's dicta

is binding on the Appellate Division and trial courts.                              Lastly,

appellants argue that the Supreme Court opinion in J.G. at least

demonstrates       that        the   term   offense       in   N.J.S.A.       2C:7-2f     is

ambiguous.

      In    J.G.,       the     Court   undertook         "the      judicial    task     of

harmonizing       [the     Legislature's           generalized       intent    to    apply

Megan's     Law     to     juveniles        adjudicated        delinquent      based      on

convictions       of     sex    offenses]     with    the      protective      philosophy

underlying the Code of Juvenile Justice, as well as with that

statute's specific provisions[.]"                  J.G., supra, 169 N.J. at 320.

The Court held that for juveniles adjudicated delinquent for

committing a sex offense when they were under age fourteen,

"Megan's    Law        registration     and       community      notification        orders

shall terminate at age eighteen if the Law Division, after a


                                             27                                  A-5671-13T1
hearing . . . determines on the basis of clear and convincing

evidence that the delinquent is not likely to pose a threat to

the safety of others."           Id. at 337.          In so holding, the Court

explained:

            We import that standard but with a higher
            burden of proof, from N.J.S.A. 2C:7-2, the
            provision of Megan's Law that authorizes the
            termination of registration obligations of
            persons who have not committed a sex offense
            within   fifteen   years   of  conviction   or
            release   from   a    correctional   facility,
            whichever is later.

            [Ibid. (emphasis added).]

    Appellants          argue   that     the     Court's        reference       to   "the

termination of registration obligations of persons who have not

committed    a    sex     offense      within    fifteen        years"   could       have

referred only to N.J.S.A. 2C:7-2f, is central to the Court's

holding,    and   is     therefore      dispositive        of    whether    the      term

offense in that statutory subsection means sex offense.

    We disagree with appellants that the Court's reference to

the term "offense" as "sex offense" was part of its holding.

N.J.S.A. 2C:7-2f imposes two conditions on a registrant's right

to seek termination of the registration requirements: first, the

registrant   must       prove   that    he     has   not   committed       an    offense

within fifteen years following conviction or release; second,

the registrant must prove that he is not likely to pose a threat

to the safety of others.            The Court's holding in J.G., which the

Court stated explicitly, was that Megan's Law's registration and

                                          28                                    A-5671-13T1
community      notification             requirements      shall     terminate     at     age

eighteen if, after a hearing, the Law Division "determines on

the basis of clear and convincing evidence that the delinquent

is not likely to pose a threat to the safety of others."                               J.G.,

supra, 169 N.J. at 337.

       The    Court         in   J.G.    did   not   impose       as   a   condition      of

termination        a        juvenile      registrant's      non-commission          of    an

offense, sexual or otherwise.                   Thus, the Court's holding would

have   been    entirely          unaffected     if   it     had     deleted     everything

following      the      statutory        citation    from     its      statement,      "[w]e

import that standard, but with a higher burden of proof, from

N.J.S.A. 2C:7-2, the provision of Megan's Law that authorizes

the termination of registration obligations of persons who have

not committed a sex offense within fifteen years of conviction

or release from a correction facility, whichever is later."

       Indisputably, the Court's "expression of opinion on a point

involved in a case, argued by counsel and deliberately mentioned

by the court, although not essential to the disposition of the

case . . . becomes authoritative[] when it is expressly declared

by the court as a guide for future conduct."                        State v. Rose, 206
N.J. 141, 183 (2011) (quoting 21 C.J.S. Courts § 230 (2006)).

"Indeed,      as       an    intermediate       appellate         court,   we     consider

ourselves bound by carefully considered dictum from the Supreme

Court."      State v. Breitweiser, 373 N.J. Super. 271, 282-83 (App.


                                               29                                 A-5671-13T1
Div. 2004), certif. denied, 182 N.J. 628 (2005); see also State

v. Rawls, 219 N.J. 185, 198 (2014).

     On     the    other    hand,     not     every      word        and   every    phrase

contained     in     a    Supreme     Court       opinion       constitutes        binding

precedent.        "'Much depends upon the character of the dictum.

Mere obiter may be entitled to little weight, while a carefully

considered statement . . . though technically dictum, must carry

great weight, and may even . . . be regarded as conclusive.'"

Barreiro v. Morais, 318 N.J. Super. 461, 468 (1999) (quoting

Charles A. Wright, The Law of Federal Courts § 58 at 374 (4th

ed. 1983)); cf. State v. Sorensen, 439 N.J. Super. 471, 487-89

(2015) (holding that in an opinion in which our Supreme Court

made a statement in its technical discussion but not in its

legal     discussion,       with     respect       to    an      issue       involving      a

"countervailing          command,     namely      the     Legislature's            specific

determination,"      we    were     bound    to    carry       out     the    Legislative

mandate).

     In J.G., the issue of whether the term offense in N.J.S.A.

2C:7-2f meant offense generally, or sex offense as defined in

N.J.S.A. 2C:7-2b, does not appear to have been raised or briefed

by the parties or analyzed by the Court.                         Rather, the Court's

reference    to     sex    offense     appears      to    be     a    passing      comment.

Moreover, the comment appears to contradict the Court's previous

explanation        that    the      Registration         Law's       requirements        are


                                            30                                     A-5671-13T1
lifetime requirements unless the registrant has been "offense-

free."      Doe v. Poritz, supra, 142 N.J. at 21.                          The Court's

"offense-free"       comment    in   Doe       v.   Poritz    –    where    the     Court

specifically resolved the question whether the Registration and

Community Notification Laws were constitutional, id. at 12 – is

entirely consistent with the Legislative definition of the term

offense in N.J.S.A. 2C:1-14k.

    For all of the foregoing reasons, we reject appellants'

arguments     that     the     Court's      passing        comment    in     J.G.      is

precedential.         Appellants'        remaining      arguments      are     without

sufficient    merit     to     warrant     further     discussion.           R.     2:11-

3(e)(1)(E).

                                         IV.

     We are not unsympathetic to A.D.'s argument that, with

respect to repeat offenders but not repeat sex offenders, there

should   be   no     absolute     bar     under      N.J.S.A.      2C:7-2f     to     the

termination of registration requirements, particularly where the

repeat offenses are minor; and, that repeat offenses not sexual

in nature can be considered by courts in determining whether a

registrant has established the second requirement of N.J.S.A.

2C:7-2f, namely, that the registrant "is not likely to pose a

threat   to   the    safety     of   others."         In     the   first     instance,

however, determining the conditions under which termination are

appropriate is a decision for the Legislature to make.                              Here,


                                          31                                   A-5671-13T1
the Legislature has made the decision after acting "on what [it]

conclude[d], in a welter of conflicting opinions, to be the

probable best course."           Doe v. Poritz, supra, 142 N.J. at 25.

Courts have a "fundamental duty not to substitute [their] views

for   those    expressed    by     the   Legislature    in    the     language    the

Legislature selected in enacting a statute[.]"                     Friedman, supra,

209   N.J.    at   118   (citing    State     v.   Baker,    198 N.J. 189,   193

(2009)).

      Affirmed.




                                         32                                 A-5671-13T1